


117 HR 4898 IH: Hold Accountable and Lend Transparency on Campus Sexual Violence Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4898
IN THE HOUSE OF REPRESENTATIVES

July 30, 2021
Ms. Speier (for herself, Mr. Fitzpatrick, Ms. Kuster, Mr. Takano, Ms. Lee of California, Ms. Velázquez, Mr. Swalwell, Mr. Smith of Washington, Ms. Matsui, Ms. Norton, Ms. Slotkin, Ms. Brownley, Mrs. Watson Coleman, Ms. Moore of Wisconsin, Ms. Meng, Ms. Chu, Ms. Wilson of Florida, Mr. Yarmuth, Ms. Adams, Mr. DeSaulnier, Mr. Cicilline, Mr. Payne, Ms. Ross, Mr. Lowenthal, Ms. Roybal-Allard, Ms. Lois Frankel of Florida, Mr. Sherman, Mr. Lawson of Florida, Ms. Dean, Ms. Schakowsky, Mrs. Dingell, Mr. Auchincloss, Ms. Escobar, Ms. Clarke of New York, Ms. Pressley, Ms. Titus, Mr. Welch, Mrs. Lawrence, and Mr. Casten) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Higher Education Act of 1965 to increase transparency and reporting on campus sexual violence, and for other purposes.


1.Short titleThis Act may be cited as the Hold Accountable and Lend Transparency on Campus Sexual Violence Act of 2021 or the HALT Campus Sexual Violence Act of 2021. 2.Disclosure of enforcement actions (a)Disclosure of program reviews and open investigationsThe Department of Education Organization Act (20 U.S.C. 3401 et seq.) is amended—
(1)in section 203(b) (20 U.S.C. 3413(b)), by adding at the end the following new paragraphs:  (3)The Assistant Secretary for Civil Rights shall make publicly available on the Department’s website a list of each institution under investigation for a possible violation of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) or title IV of the Civil Rights Act of 1964 (42 U.S.C. 2000c et seq.), the sanctions (if any) or findings issued pursuant to such investigation, and a copy of final program reviews and resolution agreements, including voluntary resolution agreements, entered into by such institution with the Secretary or Attorney General under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) or title IV of the Civil Rights Act of 1964 (42 U.S.C. 2000c et seq.).
(4)Not later than 30 days after the termination of any resolution agreement described in paragraph (3), the Assistant Secretary for Civil Rights shall transmit to the President and the Congress, and make publicly available on the Department’s website, the letter terminating the Department of Education’s monitoring of such agreement. ; and (2)in section 205 (20 U.S.C. 3415), by adding at the end the following new subsection:

(c)The Assistant Secretary for Postsecondary Education shall make publicly available on the Department’s website a list of each institution under investigation for a possible violation of section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)), the sanctions (if any) or findings issued pursuant to such investigation, and a copy of program reviews and resolution agreements entered into by such institution with the Secretary or Attorney General under such section 485(f) (20 U.S.C. 1092(f)).. (b)Inspector generalNot later than one year after the date of enactment of this Act, the Inspector General of the Department of Education shall submit to Congress and make publicly available a report reviewing compliance with paragraphs (3) and (4) of section 203(b) of the Department of Education Organization Act (20 U.S.C. 3413(b)) and section 205(c) of such Act (20 U.S.C. 3415), as added by subsection (a).
3.Disclosures of requests for exemptions under title IXSection 203(b) of the Department of Education Organization Act (20 U.S.C. 3413(b)) is further amended by adding at the end the following new paragraph:  (5)The Assistant Secretary for Civil Rights shall make publicly available and easily accessible on the Department’s website a list of each institution that has requested to be exempt from title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.)..
4.Authority to levy finesSection 203(c) of the Department of Education Organization Act (20 U.S.C. 3413) is amended— (1)by striking and at the end of paragraph (3);
(2)by striking the period at the end of paragraph (4) and inserting ; and; and (3)by adding at the end the following new paragraph:

(5)to impose a civil penalty to be paid by an institution that has violated a law under the jurisdiction of the Office for Civil Rights, the amount of which shall be determined by the gravity of the violation, and the imposition of which shall not preclude other remedies available under Federal law.. 5.Climate surveysSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092f) is amended—
(1)by redesignating paragraph (18) as paragraph (19); and (2)by inserting after paragraph (17) the following: 

(18)Online survey tool for campus safety
(A)In generalThe Secretary shall, in consultation with the Attorney General, Director of the Centers for Disease Control, and the Secretary of the Department of Health and Human Services and experts in domestic violence, dating violence, sexual assault, sexual harassment, and stalking, develop, design, and make available through a secure and accessible online portal, a standardized online survey tool regarding student experiences with domestic violence, dating violence, sexual assault, sexual harassment, and stalking. (B)Development of survey toolIn developing the survey tool required under subparagraph (A), the Secretary shall—
(i)use best practices from peer-reviewed research measuring domestic violence, dating violence, sexual assault, sexual harassment, and stalking; (ii)consult with the higher education community, experts in survey research related to domestic violence, dating violence, sexual assault, sexual harassment, and stalking, and organizations engaged in the prevention of and response to, and advocacy on behalf of victims of, domestic violence, dating violence, sexual assault, sexual harassment, and stalking regarding the development and design of such survey tool and the methodology for administration of such survey tool; and
(iii)ensure that the survey tool is readily accessible to and usable by individuals with disabilities. (C)Elements (i)In generalThe survey tool developed pursuant to this paragraph shall be fair and unbiased, scientifically valid and reliable, and meet the highest standards of survey research.
(ii)Survey questionsSurvey questions included in the survey tool developed pursuant to this paragraph shall— (I)be designed to gather information on student experiences with domestic violence, dating violence, sexual assault, sexual harassment, and stalking, including the experiences of victims of such incidents;
(II)use trauma-informed language to prevent retraumatization; and (III)include—
(aa)questions that give students the option to report their demographic information; (bb)questions designed to determine the incidence and prevalence of domestic violence, dating violence, sexual assault, sexual harassment, and stalking whether the incident occurred on or off campus, and whether carried out in whole or in part through the use of electronic messaging services, commercial mobile services, electronic communications, or other technology;
(cc)questions regarding whether students know about institutional policies and procedures related to domestic violence, dating violence, sexual assault, sexual harassment, and stalking; (dd)questions designed to determine, if victims reported domestic violence, dating violence, sexual assault, sexual harassment, or stalking—
(AA)to whom the incident was reported and what response the victim may have received; (BB)whether the victim was informed of, or referred to, national, State, local, or on-campus resources; and
(CC)whether the entity to whom the victim reported the incident conducted an investigation and the duration and final resolution of such an investigation; (ee)questions regarding contextual factors, such as whether force, incapacitation, or coercion was involved;
(ff)questions to determine whether an accused individual was a student at the institution; (gg)questions to determine whether a victim reported an incident to State, local, or campus law enforcement;
(hh)questions to determine why the victim chose to report or not report an incident to the institution of higher education or State, local, or campus law enforcement; (ii)questions to determine the impact of domestic violence, dating violence, sexual assault, sexual harassment, and stalking on the victim’s education, including diminished grades, dropped classes, leaves of absence, and negative financial consequences (such as costs associated with loss in paid tuition due to leaves of absence, loss in scholarship awards due to diminished grades, and cost associated with counseling, medical services, or housing changes);
(jj)questions to determine the impact and effectiveness of prevention and awareness programs and complaints processes for the overall student body and different student populations that identify as— (AA)students of color;
(BB)LGBTQ students; (CC)immigrant students;
(DD)pregnant, expectant, or parenting students; or (EE)students with disabilities;
(kk)questions to determine attitudes toward sexual violence and harassment, including the willingness of individuals to intervene as a bystander of sex-based (including sexual orientation-based and gender identity-based), race-based, national origin-based, and disability-based discrimination, harassment, assault, domestic violence, dating violence, sexual assault, sexual harassment, and stalking; and (ll)other questions, as determined by the Secretary.
(iii)Additional elementsIn addition to the standardized questions developed by the Secretary under clause (ii), an institution may request additional information from students that would increase the understanding of the institution of school climate factors unique to their campuses. (iv)ResponsesThe responses to the survey questions described in clause (ii) shall—
(I)be submitted confidentially; (II)not be included in crime statistics; and
(III)in the case of such responses being included in a report, shall not include personally identifiable information. (D)Administration of survey (i)Federal administrationThe Secretary, in consultation with the Attorney General, Director of the Centers for Disease Control, and Secretary of the Department of Health and Human Services, shall develop a mechanism by which institutions of higher education may, with respect to the survey tool developed pursuant to this paragraph—
(I)administer such survey tool; and (II)modify such survey tool to include additional elements or requirements, as determined by the institution.
(ii)CostsThe Secretary may not require an institution of higher education to pay to modify the survey tool in accordance with clause (i)(II). (iii)AccessibilityThe Secretary shall ensure that the survey tool is administered in such a way as to be readily accessible to and usable by individuals with disabilities.
(iv)Institutional administrationBeginning not later than one year after the date on which the Secretary makes available to institutions of higher education the mechanism described in clause (i), and every two years thereafter, each institution of higher education shall administer the survey tool developed pursuant to this paragraph. (E)Completed surveysThe Secretary shall require each institution of higher education participating in any program under this title to ensure, to the maximum extent practicable, that an adequate, random, and representative sample size of students (as determined by the Secretary) enrolled at the institution of higher education complete the survey tool developed pursuant to this paragraph.
(F)ReportBeginning not later than two years after the date of enactment of the HALT Campus Sexual Violence Act of 2021, and every 2 years thereafter, the Secretary shall— (i)prepare a biennial report on the information gained from the standardized elements of the survey under this paragraph, which shall include campus-level data for each institution of higher education and attributed by name of each campus in a manner that permits comparisons across institutions of higher education and campuses; 
(ii)publish such report in an accessible format on the website of the Department; and (iii)submit to Congress such report. 
(G)PublicationEach institution shall publish, in a manner that is readily accessible and usable by individuals, including individuals with disabilities— (i)the campus-level results of the standardized elements of the survey under this paragraph on the website of the institution and in the annual security report required under paragraph (1) for the campuses affiliated with the institution; and
(ii)the campus-level results of the additional elements modifying the survey by the institution of higher education, if any, on the website of the institution. (H)ViolationUpon a determination pursuant to section 487(c)(3)(B) that an institution of higher education has violated or failed to carry out any provision under this subsection, the Secretary shall impose a civil penalty upon the institution pursuant to the same procedures as a civil penalty is imposed under section 487(c)(3)(B), except that such section shall be applied by substituting $100,000 for $25,000..
6.Creation of a private right of actionSection 485(f)(14) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(14)) is amended to read as follows:  (14) (A)An individual may bring an action against an institution of higher education for a violation of this subsection in an appropriate district court of the United States. In a proceeding under this paragraph, a court may award a plaintiff who has suffered or may suffer damages as a result of noncompliance with this subsection all appropriate relief, including equitable relief, compensatory damages, cost of the action, and remedial action. 
(B)This paragraph shall not be construed to preclude an individual from obtaining any other remedy that is available under any other provision of law or to require such individual to exhaust any administrative complaint process or notice-of-claim requirement before seeking redress under this paragraph. . 7.Increase of Clery Act penaltiesSection 485(f)(13) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(13)) is amended—
(1)by striking in the same amount and; and (2)by inserting before the period at the end the following: , except that such section shall be applied by substituting $100,000 for $25,000.
8.Notification of policies aimed at prevention of sex-based harassment and violence
(a)In generalParagraph (8) of section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended by adding at the end the following new subparagraphs:  (D)The statement of policy described in subparagraph (A) shall be—
(i)written using simple and understandable language and clear formatting; and (ii)made widely available and posted on the institution’s public website in a manner that is readily accessible to and usable by individuals, including individuals with disabilities.
(E)The statement of policy described in subparagraph (A) shall be provided, on an annual basis, to each student group, student team, or student organization which is part of such institution, is recognized by the institution, or permitted by the institution to use its name or facilities or is known by the institution to act as an unaffiliated student group, student team, or student organization, and each institution of higher education described in subparagraph (A) shall require that each such group, team, or organization distributes a copy of such policy to each of its members as well as each of its applicants for membership, including plebes, pledges, or similar applicants. (F)An institution’s compliance with subparagraph (E) with respect to an unaffiliated student group, student team, or student organization shall not constitute evidence of the institution’s recognition or endorsement of such unaffiliated group, team, or organization..
(b)Comptroller general reviewNot later than August 1, 2022, the Comptroller General shall report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate on— (1)the implementation of section 485(f)(8) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(8)), as amended by subsection (a), including—
(A)the extent to which institutions of higher education have developed the statement of policy required under subparagraph (A) of such section; (B)how institutions of higher education are—
(i)distributing such statement of policy; and (ii)determining whether the policy is received and understood by students; and
(C)the Secretary of Education’s oversight of the compliance of institutions of higher education with respect to the statement of policy requirements under such section, including efforts, in consultation with the Attorney General, to provide technical assistance to institutions of higher education in complying with such requirements; and (2)any changes in the numbers of dating violence, domestic violence, sexual assault, or stalking incidents reported to campus security authorities or local police agencies as indicated by the annual security reports distributed under section 485(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1)), as amended by this Act, or the climate surveys under section 485(f)(18) of such Act, as amended by section 5 of this Act.
9Task Force on Sex-Based Harassment and Violence in Education
(a)Task Force on Sex-Based Harassment and Violence in EducationNot later than September 1, 2022, the Secretary of Education, the Secretary of Health and Human Services, and the Attorney General shall establish a joint interagency task force to be known as the Task Force on Sex-Based Harassment and Violence in Education that shall— (1)provide pertinent information to the Secretary of Education, Attorney General, Congress, and the public with respect to prevention of, investigation of, and responses to domestic violence, dating violence, sexual harassment, sexual assault, and stalking at institutions of higher education;
(2)provide recommendations to educational institutions for establishing prevention and response teams for domestic violence, dating violence, sexual harassment, sexual assault, and stalking; (3)develop recommendations for educational institutions on providing victim resources, including health care, sexual assault kits, sexual assault nurse examiners, culturally responsive and inclusive standards of care, trauma-informed services, and access to confidential advocacy and support services;
(4)provide recommendations for educational institutions for research-based education programs or other training for students shown to be effective to prevent domestic violence, dating violence, sexual harassment, sexual assault, and stalking; (5)develop recommendations in conjunction with student groups at greater statistical risk of perpetuating rape culture such as fraternities and athletic departments for best practices for prevention of and response to domestic violence, dating violence, sexual harassment, sexual assault, and stalking at educational institutions, taking into consideration an institution’s size and resources;
(6)develop recommendations for educational institutions on sex education, as appropriate, training for school staff, and various equitable discipline models; (7)develop recommendations on culturally responsive and inclusive approaches to supporting victims, which include consideration of race, ethnicity, national origin, immigrant status, gender identity, sexual orientation, ability, disability, socioeconomic status, exposure to trauma, and other compounding factors;
(8)solicit periodic input from a diverse group of victims, trauma specialists, advocates from national, State, and local organizations that combat domestic violence, dating violence, sexual harassment, sexual assault, and stalking, educational institutions, and other public stakeholders; (9)assess the Department of Education’s ability under section 902 of the Education Amendments of 1972 (20 U.S.C. 1682) to levy intermediate fines for noncompliance with title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and the advisability of additional remedies for such noncompliance, in addition to the remedies already available under Federal law; and
(10)create a plan described in subsection (c). (b)Personnel details (1)Authority to detailNotwithstanding any other provision of law, the head of a component of any Federal agency that is funded under the Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.) may detail an officer or employee of such component to the Task Force on Sex-Based Harassment and Violence in Education or to the Secretary of Education to assist the Task Force with the duties described in subsection (a), as jointly agreed to by the head of such component and the Task Force.
(2)Basis for detailA personnel detail made under paragraph (1) may be made— (A)for a period of not more than 3 years; and
(B)on a reimbursable or nonreimbursable basis. (c)Additional planNot later than 90 days after the date on which the Task Force on Sex-Based Harassment and Violence in Education is established under subsection (a), the Task Force shall submit to Congress recommendations for recruiting, retaining, and training a highly qualified workforce employed by the Department of Education to carry out investigation of complaints alleging a violation of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) or section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)), and enforcement of such title IX (20 U.S.C. 1681 et seq.) or such section 485(f) (20 U.S.C. 1092(f)), with respect to domestic violence, dating violence, sexual harassment, sexual assault, and stalking in education. Such plan shall include—
(1)an assessment to identify current gaps or challenges carrying out such investigation and enforcement, which may include surveying current investigative workforce to solicit feedback on areas in need of improvement; (2)an examination of issues of recruiting, retention, and the professional development of such workforce, including the possibility of providing retention bonuses or other forms of compensation for the purpose of ensuring the Department of Education has the capacity, in both personnel and skills, needed to properly perform its mission and provide adequate oversight of educational institutions;
(3)an assessment of the benefits of outreach and training with both law enforcement agencies and educational institutions with respect to such workforce; (4)an examination of best practices for making educational institutions aware of the most effective prevention, investigation, and response practices relating to domestic violence, dating violence, sexual harassment, sexual assault, and stalking and identifying areas where more research should be conducted; and
(5)strategies for addressing such other matters as the Secretary of Education considers necessary to prevention of, investigation of, and responses to domestic violence, dating violence, sexual harassment, sexual assault, and stalking. (d)Annual reportThe Task Force on Sex-Based Harassment and Violence in Education shall report to Congress on an annual basis, and make publicly available, a report of its activities and any update of the plan required under subsection (c), including the number of complaints received regarding domestic violence, dating violence, sexual harassment, sexual assault, and stalking (including such incidents on the basis of sexual orientation and gender identity), the number of open investigations, the number of complaints that continued to resolution, the number of complaints resolved using informal resolution, the average time to complete an investigation, the number of investigations initiated based on complaints, and the number of investigations initiated by the Department of Education.
(e)DefinitionsIn this section: (1)The term educational institution includes an institution of higher education, an elementary school, or a secondary school.
(2)The terms elementary school and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (3)The term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
(4)The terms domestic violence, dating violence, sexual assault, and stalking have the meanings given the terms in section 487(f) of the Higher Education of 1965 (20 U.S.C. 1092(f)), as amended by this Act. (5)The term sexual harassment means any unwelcome conduct of a sexual nature, regardless of whether it is direct or indirect, or verbal or nonverbal (including conduct that is undertaken in whole or in part, through the use of electronic messaging services, commercial mobile services, electronic communications, or other technology), that unreasonably alters an individual’s terms, conditions, benefits, or privileges of an educational program or activity, including by creating an intimidating, hostile, or offensive environment, which takes the form of—
(A)a sexual advance; (B)a request for sexual favors;
(C)a sexual act, where such submission is made either explicitly or implicitly a term or condition of a program or activity at a school or school activity, regardless of a student’s submission to or rejection of such sexual act; (D)a sexual act, where such submission or rejection is used as the basis for a decision affecting a term or condition of a program or activity at a school or school activity, regardless of a student’s submission to or rejection of such sexual act;
(E)other conduct of a sexual nature; or (F)domestic violence, intimate partner violence (dating violence), and sex-based stalking.
10.Conforming amendmentsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended— (1)in paragraph (1)(F)(i)(II), by striking sex offenses, forcible or nonforcible and inserting sexual assault; and
(2)by amending paragraph (6)(A)(v) to read as follows:  (v)The term ‘sexual assault’ has the meaning of an offense classified as a sex offense under the Uniform Crime Report of the Federal Bureau of Investigation..

